—Order unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in denying without a hearing plaintiffs application pursuant to Domestic Relations Law § 244 for an order directing the entry of judgment for maintenance arrears. “A motion under Domestic Relations Law § 244 is akin to a motion for summary judgment and should not be resolved without a hearing if the motion papers raise material issues of fact (Pecukonis v Pecukonis, 49 AD2d 985; see, Switzer v Switzer, 114 AD2d 499)” (Curtis v Curtis, 132 AD2d 850, 853). The parties’ submissions raise factual issues with respect to the amount of arrears allegedly due. Thus, we remit the matter to Supreme Court to conduct a hearing to resolve those issues (see, Rogers v Rogers, 151 AD2d 738; Curtis v Curtis, supra, at 853). (Appeal from Order of Supreme Court, Erie County, Joslin, J. — Matrimonial.) Present — Green, J. P., Pine, Wisner, Hurlbutt and Balio, JJ.